                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


BOARD OF TRUSTEES OF THE OHIO
LABORERS’ FRINGE BENEFIT
PROGRAMS,

                      Plaintiffs,

       v.                                           Civil Action 2:19-cv-602
                                                    Judge James L. Graham
                                                    Magistrate Judge Kimberly A. Jolson
T&A CONSTRUCTION, INC.,

                      Defendant.

                           REPORT AND RECOMMENDATION

       This is an action for unpaid fringe benefit contributions, statutory interest, and other

damages under ERISA, 29 U.S.C. § 1132. After Defendant was served and failed to plead or

otherwise defend this action, Plaintiffs applied to the Clerk for entry of default. (Doc. 5). The

Clerk entered default pursuant to Federal Rule Civil Procedure 55(a) on March 27, 2019. (Doc.

6). On July 3, 2019, Plaintiffs filed a Motion for Default Judgment against Defendant. (Doc. 21).

       Upon review of the Motions and corresponding exhibits and affidavits, it is

 RECOMMENDED that Plaintiffs’ Motion (Doc. 21) be GRANTED and judgment be entered

 in favor of Plaintiffs and against Defendant as follows:

      $56,067.22 in unpaid fringe benefit contributions, liquidated damages and interest for the
       period April 1, 2017–April 30, 2019;

      $7,646.00 in attorneys’ fees plus interest from the time of judgment at the rate of 1% per
       month, and the costs of this action.

       If any party objects to this Report and Recommendation (“R&R”), that party may, within

fourteen days of the date of this R&R, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with
supporting authority for the objection(s). A District Judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

636(B)(1).

       The parties are specifically advised that failure to object to this R&R will result in a waiver

of the right to have the District Judge review the R&R de novo, and also operates as a waiver of

the right to appeal the decision of the District Court adopting the R&R. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: July 5, 2019                                    /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
